Citation Nr: 1124220	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rate of special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to December 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2009, the Board denied the Veteran's claim for an increased rate of SMC.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the May 2009 Board decision be vacated and remanded.  The Court granted the motion by Order in February 2010.

In a January 2011 decision, the Board remanded this issue for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's disability picture entitles him to two or more of the rates provided in 38 U.S.C.A. § 1114(l) through 38 U.S.C.A. § 1114(n) with no service-connected condition being considered twice.


CONCLUSION OF LAW

The criteria for the assignment of an increased rate of special monthly compensation, based on the need for regular aid and attendance of another, are met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for entitlement to an increased rate of SMC, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished as to that issue.



Laws and Regulations

The Veteran is currently receiving SMC at the intermediate rate between 38 U.S.C.A. § 1114(m) and § 1114(n) based on loss of use of one leg at a level or with complications preventing natural knee action with prosthesis in place and loss of use of the other leg at a level or with complications preventing natural knee action with prosthesis in place with additional disabilities independently ratable at 50 percent or more.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2010); 38 C.F.R. § 3.350 (2010).  He is seeking a higher rate of SMC and has asserted that he requires aid and attendance and is housebound.

Pertinent to this appeal, SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  "Bedridden", defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.
It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2010).

In pertinent part, SMC at the "m" rate is warranted if a veteran, as the result of service-connected disability, has anatomical loss or loss of use of both hands or has anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

In pertinent part, SMC at the "o" rate is warranted where a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n), no condition being considered twice in the determination.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(1)(ii).  Determinations must be based upon separate and distinct disabilities.  This requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss or loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

Factual Background and Analysis

Service connection has been established for progressive muscular atrophy with loss of use of the lower extremities (evaluated as 100 percent disabling), progressive muscular atrophy of the right upper extremity (evaluated as 40 percent disabling), progressive muscular atrophy of the left upper extremity (evaluated as 30 percent disabling), and adjustment disorder, claimed as nervousness, associated with progressive muscular atrophy with loss of use of the lower extremities (evaluated as 30 percent disabling).

As indicated above, the Veteran is currently in receipt of SMC at the "m" rate due to loss of use of the lower extremities.  This has been increased to the intermediate rate between 38 U.S.C.A. § 1114(m) and § 1114(n) based on additional disabilities independently ratable at 50 percent or more, pursuant to 38 C.F.R. § 3.350(f)(3).

The Veteran was afforded VA examinations to evaluate his service-connected disabilities in 2006.  At that time, on VA neurological examination, the physician indicated that the Veteran's history and physical were basically unchanged from a previous examination performed in May 2003.  In regard to the upper extremities, on physical examination in May 2003, motor strength in the right upper extremity was 3/5. Motor strength in the left upper extremity was 4/5.  There was atrophy noted in the intrinsic muscles of both hands.  The diagnoses following VA neurological examination in May 2003 were progressive spastic paraparesis, status post right hemiparesis secondary to recent stroke on the left hemisphere, and progressive muscular atrophy.

A September 2006 aid and attendance examination found the Veteran required aid and attendance due to his service-connected disabilities.  The examiner noted the Veteran could not drive, shower, or clothe himself without assistance, but that he could feed himself.  The examiner stated he was not bedridden.  He had difficulty ambulating on his feet due to poor balance and required assistance transferring from the bed to the wheelchair.  He did not wear diapers and denied fecal incontinence.

In a May 2007 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, Dr. D.L.A. stated that the Veteran had no restrictions of the upper extremities.  In correspondence received the following month, the Veteran stated that he had loss of coordination of his upper extremities through extreme weakness, adding that he could no longer hold a glass of water or cup of coffee without using two hands due to nervousness.  More recently, in November 2010, the Veteran reported that his wife and family had to do everything for him.

The Veteran underwent a February 2011 aid and attendance examination.  He reported ongoing and worsening weakness of the upper and lower extremities.  He lived with his wife but required aid and attendance with regard to activities of daily living.  He reported that he could not shower or put clothes on without assistance.  He could feed himself with utensils but the food had to be prepared by someone else.  The Veteran was not bedridden.  He was able to get out of the house with help from his wife or his brother.  He was able to ambulate with a walker but he described multiple falls in the past.  He did not wear diapers and denied incontinence.  The examiner concluded that the Veteran did require aid and attendance with regard to his activities of daily living.

The Veteran underwent a VA mental examination in March 2011.  The examiner noted that a more accurate description of the proper diagnosis would be mood disorder with depressive features secondary to a diagnosed medical condition.  The examiner indicated that the Veteran required assistance with almost all aspects of daily living.  He reported needing assistance with bathing, with dressing and with all aspects of daily care.  The examiner indicated that the Veteran required assistance as he was unable to perform activities of daily living independently and required assistance in most home healthcare needs.  Specifically, the Veteran required assistance with regard to bathing, cleaning, dressing, shaving and almost all aspects of self care.

The Veteran underwent a VA peripheral nerves examination in March 2011.  There was no history of urinary incontinence of bowel or bladder problem.  The examiner noted that the Veteran had "significant loss of his upper extremity and lower extremity muscles".  However, he was able to ambulate using assistive devices and was able to provide basic self care (bathing, grooming, feeding, toileting) for himself with some assistance from his wife.  The examiner concluded that the Veteran's overall impairment was as likely as not due to his service connected disabilities as it was due to his post-service strokes and motor vehicle accident.

The Veteran underwent a VA orthopedic examination in March 2011.  He reported difficulty performing activities of daily living such as getting dressed, getting in and out of the shower, grooming himself and doing work around the house.  He lived with his wife who helped him out a lot.  An examination of the upper extremities demonstrated some atrophy of the intrinsic hand muscles.  Grip strength was 5-/5 with shoulders, biceps and triceps.  He was able to make a fist with both hands.  Pinch strength between the thumb and digits 2, 3, 4 and 5 of both hands was 5-/5 bilaterally.  Sensation was intact to touch in both upper extremities.  The diagnosis was generalized weakness of the distal muscles of the hands bilaterally with a history of progressive muscle atrophy.  As far as his ability to perform activities of daily living, the examiner indicated that the Veteran needed assistance with all activities of daily living except for feeding.  He also needed some assistance for grooming and dressing.  

Based upon the evidence of record, the Board finds that the Veteran meets the criteria for an increased special monthly compensation rate.  The Veteran is already receiving a rate at the M1/2 rate which is higher than any single rate at the under 38 U.S.C. § 1114(l), (m), or (s).  

Because the Board assigned SMC at the " M1/2 rate " rate based exclusively on the Veteran's loss of use of the lower extremities, the question is whether the Veteran's other service-connected disabilities would separately entitle him to SMC at the "l" rate, "m" rate or "n" rate. (As noted above, no condition may be considered twice in the determination.)

The Veteran's other service-connected disabilities are progressive muscular atrophy of the right upper extremity (evaluated as 40 percent disabling), progressive muscular atrophy of the left upper extremity (evaluated as 30 percent disabling), and adjustment disorder, claimed as nervousness, associated with progressive muscular atrophy with loss of use of the lower extremities (evaluated as 30 percent disabling).

The Veteran has service-connected progressive muscular atrophy of the upper extremities which the Board finds is shown to have disability equating to loss of use of both hands, or with complications preventing natural elbow action.  Accordingly, the Board finds that he has a separate entitlement to SMC at the "m" rate for the loss of use of both hands.

In making this determination, the Board notes that the March 2011 peripheral nerves examination indicated that the Veteran had "significant loss" of his upper extremity muscles.  The March 2011 orthopedic examiner also indicated that the upper extremities demonstrated some atrophy of the intrinsic hand muscles when determining that the Veteran needed assistance with all activities of daily living except for feeding.  Additionally, the Veteran stated that he had loss of coordination of his upper extremities through extreme weakness, adding that he could no longer hold a glass of water or cup of coffee without using two hands due to nervousness while also reporting that his wife and family had to do everything for him.  Based on the above, the Board finds that that a separate entitlement to SMC at the "m" rate for the loss of use of both hands is warranted.

Because the Veteran has a disability under conditions that would entitle him to two or more of the rates provided in 38 U.S.C.A. § 1114(l) through 38 U.S.C.A. § 1114(n), no condition being considered twice, the criteria for SMC under 38 U.S.C.A. § 1114(o) on that basis is met.

The Board notes that the February 2011 and March 2011 VA examiners did not specifically address, as the January 2011 Board remand instructed, whether, due to his service-connected disabilities, the Veteran has permanent loss of use his hands, that is, where no effective function remains other than that which would be equally well served by an amputation stump below the elbow with the use of a suitable prosthetic appliance.  

As such, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Based on the above evidence, the Board finds that Veteran is incapable of protecting himself from the hazards and dangers incident to his daily life without the regular aid and attendance of another person.  The Board resolves reasonable doubt in his favor and will grant the claim for SMC on the basis of need for aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350(b); 3.352(a) (2010).  As such, the Veteran is entitled to an aid and attendance allowance under 38 C.F.R. § 3.350(h)(1).


ORDER

Entitlement to an increased rate of SMC, based on the need for aid and attendance, is granted.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


